STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re LINCE, Minors.                                                August 11, 2015

                                                                    No. 324969
                                                                    Livingston Circuit Court
                                                                    Family Division
                                                                    LC No. 13-014542-NA


Before: SAWYER, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

        Respondent appeals by right the trial court’s order terminating her parental rights to her
two children under MCL 712A.19b(3)(c)(i), MCL 712A.19b(3)(g), and MCL 712A.19b(3)(j).
Because the trial court did not clearly err when it found that the Department of Health and
Human Services established a ground for termination and that termination was in the children’s
best interests, we affirm.

                                        I. BASIC FACTS

        In August 2013, the Department petitioned to remove the children from their parents
care. Both respondent and the children’s father entered pleas allowing the court to take
jurisdiction. As part of her plea, respondent admitted to alcohol use and admitted that the
children’s home was unsanitary and unsuitable. The Department developed a Parent-Agency
Treatment Plan. The plan required respondent to participate in services to address her issues
with mental and physical health, substance abuse, domestic relations, housing, and to help her
develop better parenting skills.

        Initially, respondent made progress toward reunification. She completed a parenting
class, submitted to random drug screens, attended counseling, received psychological and
substance abuse evaluations, and participated in domestic violence counseling. She attended
parenting time. She moved in with a friend and found gainful employment as a server in a
restaurant. Although she was not in full compliance with her plan, the trial court found that there
had been progress following review hearings in December 2013, March 2014, and June 2014.
The court also found that the children’s father was making progress with his plan and the
children were eventually returned to his care.

       In early July 2014, respondent decided to travel to California to visit her boyfriend. She
reported that she lost her identification and was unable to immediately return. She then opted to
remain in California with her boyfriend.

                                                -1-
        At the termination hearing, respondent testified that she was living with her boyfriend
and her boyfriend’s mother. She did not have a job and depended on her boyfriend to meet her
needs. She did not contact the Department or provide it with her new address. Further, she did
not participate in substance abuse treatment in California, did not submit to drug screens, and did
not continue any of the services that she had been ordered to complete as part of her plan. She
had located services that she could complete, but said she did not have the money to participate
in the services. She denied using drugs or alcohol since going to California. Respondent
acknowledged that the last time she physically saw her children was about three months before
the termination hearing. She also did not know where her children were going to school or who
their teachers were. She admitted that she was doing “nothing” to provide proper care and
custody for the children and said the last time she provided anything for them was in June 2014.

                             II. GROUNDS FOR TERMINATION

        Respondent first argues that the trial court erred when it terminated her parental rights
because the Department did not provide her with reasonable reunification efforts. The
Department is generally obligated to “make reasonable efforts to rectify conditions, to reunify
families, and to avoid termination of parental rights.” In re LE, 278 Mich. App. 1, 18; 747 NW2d
883 (2008). However, while it has “a responsibility to expend reasonable efforts to provide
services to secure reunification, there exists a commensurate responsibility on the part of
respondents to participate in the services that are offered.” In re Frey, 297 Mich. App. 242, 248;
824 NW2d 569 (2012). Respondents must demonstrate a benefit from, not mere compliance
with, the services offered to them. Id.

        Respondent argues that the Department improperly failed to provide her with services in
California, which amounts, in her view, to the denial of reasonable reunification efforts. She
relies on the trial court’s earlier findings that she had been making progress as evidence that, had
she been provided with services in California, she would have continued to make progress. We
do not agree that the Department bore the responsibility of tracking respondent down in
California and arranging for her to have services there.

       The Department provided respondent with numerous services aimed at reunification,
including a substance abuse evaluation, substance abuse screening, substance abuse counseling, a
psychological evaluation, psychological counseling, a parenting skills class, supervised parenting
time, and mental health services. Despite the Department’s efforts, respondent chose to follow
her boyfriend to California and forego continued interaction with her children. She also chose
not to notify the Department of her new address. It was not, therefore, a lack of effort by the
Department that led to the termination of respondent’s parental rights; it was respondent’s
decision to place her own desires over the needs of her children. The Department made
reasonable efforts to reunify respondent with her children.

        Respondent next argues that the trial court clearly erred when it found that the
Department had established grounds for termination. The trial court found that the Department
established by clear and convincing evidence grounds to terminate respondent’s parental rights
under MCL 712A.19b(3)(c)(i), (g), and (j).



                                                -2-
        The trial court may terminate a parent’s parental rights under MCL 712A.19b(3)(c)(i)
when the “conditions that led to the adjudication continue to exist and there is no reasonable
likelihood that the conditions will be rectified within a reasonable time considering the child’s
age.” Here, the conditions that led to adjudication included deplorable home conditions and
substance abuse. The evidence submitted showed that respondent had completed a parenting
class, a psychological evaluation, and a substance abuse assessment. She failed, however, to
follow through with the recommendations from the assessments. She did not engage in
substance abuse counseling, did not follow through with the offered and recommended
psychiatric assessment, and failed to complete any drug screens after leaving Michigan.
Additionally, when she was submitting to drug screens, she missed screens, tested positive, and
had diluted samples. Finally, although she testified that she does not have a substance abuse
problem anymore, testimony at the hearing indicated that respondent uses substances and alcohol
while camping with her boyfriend.1

       The trial court did not clearly err when it found that the Department established this
ground for termination.

        Termination was also proper under subsection (g), which provides that a trial court may
terminate a parent’s parental rights when the “parent, without regard to intent, fails to provide
proper care or custody for the child and there is no reasonable expectation that the parent will be
able to provide proper care and custody within a reasonable time considering the child’s age.”
MCL 712A.19b(3)(g). The record demonstrated that respondent showed no insight into her
parenting difficulties. Although she completed a parenting class and claimed to benefit from it,
she was unable to name a single thing she had learned in the class, ostensibly because she was
testifying too early in the morning. She also chose to move to California, putting her needs
ahead of her children’s needs, even though she acknowledged that they would likely have
emotional difficulty with her absence. She only contacted the children once after going to
California. She also admitted that she was doing “nothing” to provide proper care and custody
for them. Given that she had not benefited from the services provided, had not completed all the
services, and was, by her own admission, doing nothing to provide for her children, the trial
court did not err in terminating her rights under MCL 712A.19b(3)(g).

        The trial court may also terminate a parent’s parental rights if “there is a reasonable
likelihood, based on the conduct or capacity of the child’s parent, that the child will be harmed if
he or she is returned to the home of the parent.” MCL 712A.19b(3)(j). The harm may be either
physical or emotional harm. In re Hudson, 294 Mich. App. 261, 268; 817 NW2d 115 (2011).
There was evidence that respondent placed her desire to be with her boyfriend over her
children’s needs and that this decision harmed the children emotionally. The evidence that
respondent places her own desires over the emotional well-being of her children supported the
trial court’s finding that the Department established this ground by clear and convincing
evidence.




1
    Although this testimony was hearsay, it was admissible. MCR 3.977(H)(2).


                                                -3-
                                      III. BEST INTERESTS

       Lastly, respondent argues the trial court erred when it terminated her parental rights
because termination was unnecessary given that the children were being provided with proper
care and custody by their father.

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). “[W]hether termination of parental rights is in the best interests
of the child must be proven by a preponderance of the evidence.” In re Moss, 301 Mich. App. 76,
90; 836 NW2d 182 (2013). “In deciding whether termination is in the child’s best interests, the
court may consider the child’s bond to the parent, the parent’s parenting ability, the child’s need
for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” In re Olive/Metts, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (citations omitted).
Further, “because ‘a child’s placement with relatives weighs against termination under MCL
712A.19a(6)(a),’ the fact that a child is living with relatives when the case proceeds to
termination is a factor to be considered in determining whether termination is in the child’s best
interests.” Id. at 43, quoting In re Mason, 486 Mich. 142, 164; 782 NW2d 747 (2010).

        Here, the trial court expressly noted that the children had been placed with their father
and that he had completed his case services plan. However, the trial court still found that
termination of respondent’s parental rights was in the children’s best interests. The court found
that over 91 days elapsed between respondent’s last visit with her children and the termination
proceeding, and that during that period respondent made no effort to be part of her children’s
lives. In particular, the court found it telling that respondent displayed no apparent interest in her
children’s daily lives. The court found that respondent clearly chose to invest her energy in her
boyfriend and to be dependent on him for income and housing.

         The trial court found that the bond between respondent and the children was insufficient
to justify maintaining the parental relationship in light of the inherent dangers with respondent’s
substance abuse and that respondent could not provide the children with the stability and
permanence that they needed. In particular, the court found that respondent had made little
progress and had not benefited from her case services plan. The trial court found that leaving
respondent’s parental rights intact would leave the children exposed to constant instability and
jeopardize their emotional well-being. Given the trial court’s detailed findings, which were
supported by the record, we conclude that the trial court did not clearly err in finding that
termination was in the children’s best interests even considering that their father was currently
providing them with proper care and custody. In re Olive/Metts, 297 Mich. App. at 43.2



2
  Respondent relies on In re AP, 283 Mich. App. 574; 770 NW2d 403 (2009), for the proposition
that the trial court should have terminated its jurisdiction after it returned the children to their
father’s care. However, that decision is inapposite because it addressed the propriety of the trial
court entering a custody order during child protective proceedings. Id. at 596-599. It did not


                                                 -4-
       The trial court did not err in terminating respondent’s parental rights.

       Affirmed.



                                                             /s/ David H. Sawyer
                                                             /s/ Michael J. Kelly
                                                             /s/ Douglas B. Shapiro




involve the propriety of terminating parental rights over one parent after returning the child to
the other parent’s care and custody.


                                                -5-